PER CURIAM:
Dwayne Deleston petitions for a writ of mandamus seeking an order directing the district court to conduct an evidentiary hearing on his motion to amend a prior 28 U.S.C. § 2255 (2000) motion. We conclude that Deleston is not entitled to mandamus relief.
Mandamus relief is available only when the petitioner has a clear right to the relief sought. In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.1988). Further, mandamus is a drastic remedy and should only be used in extraordinary circumstances. Kerr v. United States Dist. Court, 426 U.S. 394, 402, 96 S.Ct. 2119, 48 L.Ed.2d 725 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir.1987).
The relief sought by Deleston is not available by way of mandamus. Accordingly, although we grant Deleston’s motion *82to proceed in forma pauperis, we deny the petition for writ of mandamus. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.